Case 5:19-Sp-`02019 Document 6 Filed 01/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

In Re: Sealing Orders for Public Filing ) Criminal No. 5 :19-sp-2019
v § i‘.iq,m,\§(eL/F)
) Sealing Order
) _
) For Public Filing
)
)

The United States of America has applied to the Court pursuant to NDNY Criminal Local
Rule 13.1 for an order sealing the following: (a) one or more documents submitted to the Court at
the same time as this sealing application, which document(s) request a Court order authorizing
certain investigative activity or an arrest warrant; (b) the Court’s order authorizing such
investigative activity or an arrest warrant; (c) this sealing application; and (d) the Court’s sealing
order, which has the same caption.

BASED ON THE GOVERNMENT’S APPLICATION, THE COUR'I` ORDERS SUCH
SEALING BECAUSE PUBLIC FILING OF THE ABOVE DESCRIBED DOCUMENTS MAY

[ indicate all reasons that apply]:

 

® Jeopardize an ongoing federal criminal investigation by revealing the existence of that
investigation to potential targets and subjects of the investigation;

Jeopardize the safety of a person who has provided information and/or other assistance to

the criminal investigation or the family and/or friends of such person by revealing such

person’s cooperation with the investigation to those under investigation or their

associates;

Jeopardize the safety of law enforcement personnel;

Reveal law enforcement methods, techniques, and/or procedures, thereby jeopardizing

lilture investigations using such methods, techniques, and/or procedures;

Reveal non-public information about one or more victims and/or witnesses and such

information could lead to adverse financial and/or social consequences for such

person(s);

Reveal non-public information about one or more targets or subjects of the investigation

|:| who have not been charged with a crime in the relevant investigation and such
information could lead to adverse financial and/or social consequences for such

person(s); .

 

 

 

 

|:I|:||:||:|

 

 

 

 

 

Case 5:19-Sp-O2019 Document 6 Filed 01/16/19 Page 2 of 2

 

|:| Reveal matters in violation of federal law, such as Rule 6(e) of the Federal Rules of
Criminal Procedure and/or Title 26, United States Code, Section 6103;

m Jeopardize national security.

 

 

 

 

 

THUS, IT IS HEREBY ORDERED THAT THE FOLLOWING AR_E TO BE FILED
UNDER SEAL: (a) the documents submitted to the Court at the same time as this sealing
application, which document(s) request a Court order or warrant authorizing certain investigative
activity or an arrest warrant; (b) the Court’s order or warrant authorizing such investigative activity
or an arrest warrant; (C) this sealing application; and (d) the Court’s sealing order, Which has the
same caption

IT IS FURTHER ORDERED THAT:

l) The clerk of court publicly file only the redacted version of this Court’s sealing order;

2) The government is permitted to disclose the sealed documents to appropriate law
enforcement officials; and

3) The above~described documents Will remain under seal until further order of this Court or
any court of competent jurisdiction, except that if the document(s) filed under seal relate solely to
a government request for an arrest warrant, that such documents and the warrant be unsealed upon

the arrest of the person to be arrested.

lT IS SO ORDERED.
. _AL

Dated and entered this / \5 kjiay of January, 2019.©~><%£,)/& g

Horl. Gary L. Favro

 

United States Magistrate Judge

